DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 3/7/22 in response to the Office Action of 10/7/21 are acknowledged and have been entered.
	Claims 52-54 have been added by Applicant.
	Claims 1, 2, 8-10, 14, 17, 19, 22, 23, 25, 30-32, 36, 39, 40, and 50-54 are pending.
	Claims 1, 2, 8, 10, 17, 19, 22, 23, 25, and 32 have been amended by Applicant.
	Claims 1, 2, 8-10, 14, 17, 19, 22, 23, 25, 30-32, 36, 39, 40, and 50-54 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections Necessitated by Amendments.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112

Claims 1, 2, 8-10, 14, 17, 19, 22, 32, 40, and 52-54 are rejected because claims 1, 10, 22, 32, 40, 52, and 54 recite “…the genetic modification….” Claims 1, 10, 22, 32, 40, 52, and 54 recite, or refer to, numerous specific genetic modifications. It is unclear which genetic modification is “the” genetic modification of the claims. There is insufficient antecedent basis for “the genetic modification” in the claims.

Claim Rejections - 35 USC § 102
Claim(s) 23, 25, 30, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichel et al (Blood, 2015, 125(7): 1061-1072).
Reichel et al teaches a method comprising detecting B2M in tumor cells in a tumor biopsy sample from a patient by staining the tumor sample for B2M protein (Figure 5, in particular). As defined by the instant claims, said method detects cancer cells in a patient that is resistant to checkpoint blockade therapy.

Claim Rejections - 35 USC § 102
Claim(s) 23, 25, 30, 32, 36, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubois et al (Clin Cancer Res, 2016, 22(12): 2919-2928).
.

Claim Rejections - 35 USC § 102
Claim(s) 23, 30, 31, 32, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (J Clin Invest, 1993, 91(2): 684-692).
Wang et al teaches a method comprising detecting a B2M gene with a frame-shift mutation in exon 2 of the gene by sequencing DNA of a tumor biopsy sample from a patient with melanoma (Figure 7 and page 690, in particular). Wang et al further attributes a lack of HLA class I antigen expression by melanoma cells to a loss of B2M function from said mutation (Abstract, in particular). As defined by the instant claims, said method detects cancer cells in a patient that is resistant to checkpoint blockade therapy.

	Claim Rejections - 35 USC § 103	
Claims 1, 2, 8-10, 14, 17, 19, 23, 25, 30-32, 36, 39, 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ribas et al (US 2018/0051347 A1; 2/22/18; 7/12/19 IDS) in view of Wang et al (J Clin Invest, 1993, 91(2): 684-692).

Ribas et al does not specifically teach a frame-shift mutation in exon 2 of the B2M gene.  However, these deficiencies are made up in the teachings of Wang et al.
Wang et al teaches a method comprising detecting a B2M gene with a frame-shift mutation in exon 2 of the gene by sequencing DNA of a tumor biopsy sample from a patient with melanoma that results in a truncated B2M (Figure 7 and pages 689-690, in particular). Wang et al further attributes a lack of HLA class I antigen expression by melanoma cells to a loss of B2M function from said mutation (Abstract, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the method of Ribas et al with a subject that has melanoma wherein S14 frame-shift in B2M of Ribas et al and/or the frame-shift mutation in exon 2 of the B2M gene of Wang et al are detected because the method of Ribas et al decides whether or not to administer CPB based on the presence or absence of a loss of function mutation in the B2M gene, such as a loss of function mutation that results in truncated B2M, and Wang et al teaches said frame-shift mutation in exon 2 of the B2M gene is a loss of B2M function mutation that results in a truncated B2M protein a lack of HLA class I antigen expression by melanoma cells. Detecting both mutations is an example of combining prior art elements according to known .     
  
Claim Rejections - 35 USC § 103
Claims 1, 2, 8-10, 14, 17, 19, 22, 23, 25, 30-32, 36, 39, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribas et al (US 2018/0051347 A1; 2/22/18; 7/12/19 IDS) in view of Wang et al (J Clin Invest, 1993, 91(2): 684-692) as applied to claims 1, 2, 8-10, 14, 17, 19, 23, 25, 30-32, 36, 39, 40 above, and further in view of Campo et al (Scandinavian Journal of Immunology, 2009, 70: 125-135).
Teachings of Ribas et al and Wang et al are discussed above.  
Ribas et al and Wang et al do not specifically teach using gene therapy.   However, these deficiencies are made up in the teachings of Campo et al.

One of ordinary skill in the art would have been motivated with an expectation of success to perform the combined method of Ribas et al and Wang et al wherein wt-B2M gene therapy and cancer immunotherapy are administered to subjects of the method of Ribas et al with the B2M mutations (including LOH of B2M) and LOH in chromosome 15 because Campo et al teaches loss of HLA class I expression in cancer cells is caused by mutation in B2M gene and LOH in chromosome 15, HLA class I expression on tumor cells is critical for successful outcome of cancer immunotherapy, and antigenicity of tumor cells of a subject with B2M mutations (including LOH of B2M) and LOH in chromosome 15 is therapeutically restored by administering wt-B2M gene therapy. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims  1, 2, 8-10, 14, 17, 19, 23, 25, 30-32, 36, 39, 40, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribas et al (US 2018/0051347 A1; 2/22/18; 7/12/19 IDS) in view of Wang et al (J Clin Invest, 1993, 91(2): 684-692) as applied to claims  1, 2, 8-10,  above, and further in view of Molina-Vila et al (Ann Transl Med, 2015, 3(20):309, 6 pages).
Teachings of Ribas et al and Wang et al are discussed above.  
Ribas et al and Wang et al do not specifically teach cell-free DNA as the source of melanoma tumor DNA.  However, these deficiencies are made up in the teachings of Molina-Vila et al.
Molina-Vila et al teaches cell-free DNA (cfDNA) as a source of melanoma tumor DNA to detect somatic tumor-cell mutations (Abstract, in particular). Molina-Vila et al further teaches benefits of using cfDNA include ease of purification and avoiding risks of obtaining tumor biopsies, such as: pain, cost, time-consumption (page 1, in particular). 
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform the combined method of Ribas et al and Wang et al wherein the melanoma DNA sample is a cfDNA sample because Molina-Vila et al teaches benefits of using cfDNA include ease of purification and avoiding risks of obtaining tumor biopsies, such as: pain, cost, time-consumption (page 1, in particular). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Claim Rejections - 35 USC § 103
Claims 50-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Restifo et al (J Natl Cancer Inst, 1996, 88(2): 100-108; 4/13/21 IDS) in view of Morrissey et al (Clin Trans Sci, 2016, 9: 89-104) and Campo et al (Scandinavian Journal of Immunology, 2009, 70: 125-135).

Restifo et al does not specifically teach treating a patient with a CPB therapy if B2M is detected in tumor cells or treating the patient with a therapy other than CPB if B2M is not detected in tumor cells.  However, these deficiencies are made up in the teachings of Morrissey et al and Campo et al.
Morrissey et al teaches that under normal circumstances, a functioning immune system will recognize and eliminate transformed cells, but that tumor cells can be resistant to the immune system through immune-escape mechanisms such as (i) defects in antigen presentation and (ii) decreased immunogenicity through upregulation of checkpoint inhibitors (page 89, in particular). Morrissey et al further teaches anti-PD-1, anti-PD-L1, and anti-CTLA-4 antibodies (including nivolumab, pembrolizumab, and ipilimumab) as FDA-approved immunotherapy agents used to treat melanoma patients that function by blocking checkpoint inhibitors that otherwise function as negative regulators of the immune system (Table 2 and 
Campo et al teaches loss of HLA class I expression in cancer cells is caused by mutation in B2M gene and LOH in chromosome 15 (Abstract, in particular). Campo et al further teaches normal HLA class I expression on tumor cells is critical for successful outcome of cancer immunotherapy, as T cells can only recognize tumor-derived peptides in complex with self-HLA class I molecules (Abstract, in particular).  Campo et al further teaches therapeutically restoring antigenicity of tumor cells of a subject with B2M mutations, including LOH of B2M (Table 1), and LOH in chromosome 15 by administering wt-B2M gene therapy (Abstract, in particular).
One of ordinary skill in the art would have been motivated, with an expectation of success, to perform a combined method comprising detecting the presence or absence of B2M in tumor cells in tumor biopsy samples from melanoma patients (as taught by Restifo et al) and (i) administer wt-B2M gene therapy of Campo et al to melanoma patients with tumor cells lacking B2M protein because Campo et al teaches administering wt-B2M gene therapy therapeutically restores antigenicity of tumor cells to subjects with loss of B2M (Abstract, in particular) and (ii) administer a combination of checkpoint inhibitors of Morrissey et al to melanoma patients with tumor cells expressing B2M protein not requiring gene therapy of Campo et al because subjects with B2M expression would not require the gene therapy of Campo et al to restore expression that is not lacking, Morrissey et al teaches checkpoint inhibitors of Morrissey et al are FDA-approved agents used to treat melanoma patients, Restifo et al teaches B2M-expressing tumor cells are susceptible to lysis by CD8+ T cells, and Morrissey et al teaches combined blockade of checkpoint inhibitors can restore CD8+ effector function. .     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642